January 10, 2012




                                    JUDGMENT

                       The Fourteenth Court of Appeals
                           JOHN ALLEN LOWE, Appellant

NO. 14-10-01191-CV                       V.

                    CHRISTIE LEE (LOWE) ROBERTS, Appellee
                             ____________________



      This cause, an appeal from the judgment in favor of appellee, CHRISTIE LEE
(LOWE) ROBERTS, signed August 23, 2010, was heard on the transcript of the record.
We have inspected the record and find no error in the judgment. We order the judgment
of the court below AFFIRMED.

      We order appellant, JOHN ALLEN LOWE, to pay all costs incurred in this
appeal. We further order this decision certified below for observance.